Citation Nr: 0007627	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-29 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder, 
claimed as secondary to service-connected acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971. 

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) that denied a claim for service 
connection for an anxiety disorder and also determined that a 
claim for service connection for PTSD was not well-grounded.  
That decision also denied a claim for an increased rating for 
service-connected cystic acne.  Entitlement to an increased 
rating for acne had been an issue on appeal but the veteran 
withdrew this issue during the hearing at the RO in November 
1995.  

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for a hearing before a member of 
the Board, as requested by the veteran.  In November 1997 the 
veteran failed to report for the hearing, and the case was 
returned to the Board.  In January 1998, the Board remanded 
the case to the RO for VA examination of the veteran.  All 
requested development has been completed to the extent 
possible and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD lacks a 
competent medical diagnosis of PTSD; the claim is not 
plausible.

2.  Stressful events in Vietnam, rather than service-
connected acne, resulted in an anxiety disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Anxiety disorder, not otherwise specified (NOS) was 
incurred in active service.  38 U.S.C.A. § 1110, 1137 (West 
1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the veteran's service records, he served in 
Vietnam for 18 months as a heavy equipment operator with a 
military operational specialty (MOS) code of 62F30, Crane 
Operator.  He was awarded the Army Commendation Medal and 
other decorations; however, he was not awarded any medals or 
decorations conclusively establishing participation in 
combat.

According to the veteran's service medical records (SMRs), he 
was treated at various times for lesions on his back.  In 
March 1969, impressions of anxiety and rule out 
hypothyroidism were given when the veteran was seen for 
complaints of chest pain and nervousness.  In April 1971, he 
was prescribed Librax for complaints of chest pain, lump in 
the throat, and trouble sleeping.  His November 1971 
separation examination report is negative for any skin 
abnormality or nervous condition and he claimed that he was 
in good health at that time.  

In February 1978, the veteran submitted his first application 
for VA benefits claiming a stomach ulcer from active service.  
During a March 1978 VA examination, he reported that he could 
not eat, and that he had dizzy spells, joint ache, and 
heartburn; however, he did not mention any psychiatric or 
nervous trouble.  The examiner did not find any neurological, 
psychiatric or personality problem.  

In March 1985, the RO granted service connection for cystic 
acne with sebaceous cysts.  

In August 1985, the RO received private clinical reports from 
J. B. Winegar, M.D., reflecting treatment at various times 
during the 1980s.  Of note is a September 1982 report that 
indicates that the veteran was a coal miner and that he had 
reported problems with anxiety and depression in the past.  
In June 1985, Dr. Winegar reported that the veteran indicated 
that he was under a lot of stress at work and complained of 
excessive fatigue.  The assessment was fatigue and weakness, 
etiology undetermined, may well represent underlying 
depression.  In July 1985, an assessment of depression was 
made.

In September 1985 the RO received VA outpatient records 
showing treatment during the 1980s.  Of note is a June 1985 
report that indicates that the veteran presented with a 
mildly depressed mood and complained of chronic fatigue for 
the previous 10 years.  The examiner noted that scars and 
cysts on the veteran's back caused significant shame and 
lowered self-image.  The report also notes that the veteran 
denied Vietnam related intrusive thoughts, nightmares, or 
startle responses.  The assessment was dysthymic disorder-
chronic depressive type.  He was referred to a local mental 
health clinic.

A private medical report dated in April 1990 notes a history 
of depression, ulcers, and gout.  The report notes that the 
veteran had been under treatment for depression but he 
discontinued the treatment because he felt that it did not 
help. 

In July 1994, the veteran submitted a claim for service 
connection for PTSD.

In October 1994 the veteran underwent a VA skin examination.  
The report notes multiple acne scars and cysts on the skin of 
the back.  The examiner reported on possible etiology of the 
skin condition but did not mention any nervous problems.

The RO received a letter dated in October 1994 from private 
physician Jack Goldstein, M.D., who had seen the veteran for 
anxiety and hypertension (HTN).  The veteran reported Vietnam 
related anxiety in some situations such as when near trucks.  
The impression was HTN, heart palpitations, and anxiety.  

In a November 1994 statement of stressors, the veteran 
reported that his principle job in Vietnam was to 
"backblade" roads with the bulldozer to clear land mines.  
He reported that he did detonate a land mine, causing damage 
to the bulldozer.  He further reported that he was stationed 
at Dong Tam in the Delta region and often came under mortar 
fire.  He reportedly went on a one-week assignment on or near 
the Cambodian border, coming under fire during that time and 
sleeping on the bulldozer at night.  He reported post-service 
private treatment from Drs. Escasinas and Winegar.

In September 1995 the RO received a letter from the veteran's 
spouse.  She reported that the veteran was very nervous and 
took medication for high blood pressure and anxiety.  She 
reported that his skin disease and his nerve problem affected 
him constantly.  

In November 1995, the veteran testified before an RO hearing 
officer to the effect that his skin lesions caused him to be 
ashamed to undress, go swimming, or to do normal activities 
with his family.  He testified that the skin lesions needed 
almost constant treatment.  He first sought treatment for 
anxiety "a couple of years ago," but said that that he had 
been depressed for much longer than that.  He testified that 
he had taken Clonopin, prescribed by Dr. Escasinas, for the 
previous 2 years.  His current anxiety symptoms were 
shortness of breath and high blood pressure.  He recalled 
that Dr. Escasinas was the first psychiatrist that he saw and 
he thought that he might have seen another one in Mountain 
Home, Tennessee, and then he saw a Dr. Pierce Nelson after 
1985 who gave him medication that caused heart problems.  He 
later saw a Dr. Goldstein.  He recalled stressors and 
flashbacks to Vietnam concerning minesweeping with the 
bulldozer.  The veteran also testified that his base camp 
came under mortar fire often.  His flashbacks began 2 or 3 
years earlier and had increased in frequency in the recent 
year.

In February 1996, the RO sent development letters to Drs. 
Escasinas, Nelson, and Goldstein.  

In February 1996, the RO received a private medical report 
dated in July 1985 from Dr. P. Nelson, a neuropsychiatrist.  
Dr. Nelson indicated a Mountain Home VA psychiatrist referred 
the veteran to him.  The veteran was concerned that an 
unusual blister on his back might lead to cancer.  Dr. Nelson 
reported that the veteran just felt depressed and could not 
explain why.  He reported that Dr. Winegar had previously 
prescribed Elavil for the condition.  Dr. Nelson's impression 
was major depression; however, no etiology was given. 

In February 1996, the RO also received private medical 
records from Dr. Jack Goldstein.  Dr. Goldstein's reports 
note office visits from 1994 to 1996.  The current 
impressions included chronic anxiety.  An October 1994 report 
notes that the veteran himself attributed his anxiety to the 
Vietnam War.  

In March 1996, the RO received private treatment reports from 
Dr. E. Escasinas.  Dr. Escasinas saw the veteran at various 
times during 1994 for hypertension.  In January 1994, Dr. 
Escasinas gave assessments of anxiety disorder and anxiety 
related hypertension.  

In December 1996, the veteran underwent VA skin examination.  
His history of itchy skin lesions was reviewed.  He felt that 
the lesions were mentally depressing and had caused sexual 
problems due to embarrassment.  Numerous scars were reported 
on the back and one lesion had purulent drainage.  The 
assessment was epidermoid cysts, not chloracne in origin.

In September 1997, the case was remanded by the Board for 
scheduling of a hearing before a member of the Board.  The 
claims file reveals that the veteran withdrew his request for 
a hearing on the day prior to the hearing and failed to 
report for the hearing scheduled in November 1997.

As noted in the introduction, in January 1998, the Board 
remanded the case for a PTSD examination.  In April 1998, the 
veteran underwent both a mental disorders examination and a 
PTSD examination, administered by the same VA examiner. 

According to the April 1998 VA mental disorders examination 
report, the examiner reviewed the entire claims file.  The 
veteran was currently taking Clonopin for panic and anxiety 
with good results.  Current symptoms were reviewed.  The 
diagnosis on Axis I was panic disorder, stable.  The 
psychiatrist opined that the possibility of an anxiety 
disorder secondary to service-connected acne was explored and 
found to be not warranted.

According to an April 1998 VA PTSD examination report, the 
veteran did have anxiety symptoms referable to his Vietnam 
experiences.  The examiner reviewed the symptoms and felt 
that they were not compatible with a DSM IV PTSD diagnosis 
because the veteran did not react to his stressors with rage, 
shock or horror.  The examiner did clearly find, however, 
that the symptoms indicated anxiety disorder, not otherwise 
specified (NOS) and panic disorder.  The psychiatrist further 
reported that:  

The associated symptoms of the anxiety disorder 
that is a principle [sic] psychiatric complaint 
for him has been described as panic, 
historically, and by my examination, and first 
arose at least 4-5 years ago, and since 
treatment, has been well controlled.  In terms 
of onset of this anxiety disorder, not 
otherwise specified, that I feel is in addition 
to his panic disorder, and is likely a function 
of the combat exposure, I find it to be a 
delayed onset.

The examiner again noted that any anxiety disorder was not 
related to cystic acne and that dysthymic problems and 
depression noted in 1985 were not caused by war-related 
trauma.  The Axis 1 diagnoses were anxiety disorder, NOS; 
and, panic disorder.  

In response to the RO's request for recent private clinical 
records, treatment reports from several health facilities 
were received in 1998.  These reports indicate ongoing 
treatment primarily for cardiovascular conditions and are not 
relevant to the issues on appeal.  

II.  Legal Analysis

A.  PTSD

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  In this case, this means that there must 
be a diagnosis of PTSD.  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 64 Fed. Reg. 32,807-08 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

As noted above, in order for a claim for PTSD to be well 
grounded, the veteran must submit medical evidence of a 
diagnosis of PTSD.  Here, there is no evidence showing that 
the veteran has been diagnosed to have PTSD.  Although the 
veteran may feel that his symptoms resemble PTSD, he is not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the Board cannot accept his allegation in 
this regard as competent medical evidence.  Because no 
competent medical evidence of a diagnosis of PTSD has been 
submitted, the service connection claim is not plausible and 
it must be denied as not well grounded.

B.  Anxiety disorder

With respect to this issue, the Board must first determine 
whether the service connection claim is well grounded.  If it 
is not, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As set forth above, in 
order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability. 

A review of the record reflects that no diagnosis of anxiety 
or other mental disorder was given during active service, 
although anxiety symptoms were noted during service.  
However, a diagnosis of anxiety disorder, NOS, of delayed 
onset, was given many years after active service.  Moreover, 
a competent medical opinion relating the anxiety disorder to 
active service has recently been submitted.  Thus, the claim 
is well grounded.  The submission of a well-grounded claim 
triggers VA's duty to assist the veteran.  The Board finds 
that VA's duty to assist has been fulfilled in this case.

The Board notes that this issue was developed to determine 
whether the veteran's anxiety disorder resulted from service-
connected acne.  The medical opinion on this was negative; 
however, medical evidence of an etiological relationship 
between stresses reportedly experienced during active service 
and the current anxiety disorder has been submitted.  The 
Board must therefore consider service connection for anxiety 
on a direct basis.  Because this new theory of etiology has 
not been argued by the veteran, the Board must determine 
whether handling the matter at this time would be prejudicial 
to him, i.e., whether another remand will be necessary.  The 
Board finds that handling the matter at this time will not 
violate the prejudice safeguard set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993) because the decision is 
favorable to the veteran.

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In evaluating the favorable evidence, it appears that the VA 
examiner fully reviewed the claims file in conjunction with 
the examination.  The examiner supported his medical opinion 
by noting that the anxiety disorder was of a delayed onset.  
The examiner found that the disorder "is likely a function of 
the combat exposure."  Thus, this evidence supports service 
connection.  The Board notes that earlier evidence tends to 
link the veteran's anxiety to post-service events, however, 
the psychiatrist was aware of this and nevertheless offered 
the favorable opinion.  Thus, the Board does not find that 
the medical opinion is based on an incorrect factual history.  
Although regulations governing service connection for PTSD 
contain additional guidelines for verification of claimed 
combat stressors, such additional guidelines do not appear to 
apply to other DSM-IV mental disorders.  As such, a 
determination of whether the veteran actually engaged in 
combat is not necessary.  The veteran's testimony as to the 
stressful events in service cited by the favorable medical 
opinion is credible.  For example, his use of a bulldozer to 
detect mines is consistent with his crane (shovel) operator 
specialty.  And he mentioned his operation of a bulldozer in 
Vietnam during a VA examination in 1978, long before this 
claim.  

Service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of or incidental to active service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There being no evidence directly controverting the favorable 
VA medical opinion, the Board finds that the evidence favors 
service connection for anxiety disorder, NOS.


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for PTSD is denied.

2.  Entitlement to service connection for anxiety disorder, 
NOS is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

